Citation Nr: 1533921	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to a rating in excess of 20 percent for service-connected postoperative residuals of a left medial meniscectomy with scar and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to November 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating for service-connected postoperative residuals of a left medial meniscectomy with scar.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that an April 1966 rating decision shows the Veteran's left knee disability was originally service connected as post-operative residuals of a left medial meniscus with traumatic arthritis, and until the rating decision on appeal, continued to be characterized as including arthritis.  Therefore, the issue on appeal has been recharacterized to reflect the fact that arthritis is included in his service connected left knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's postoperative residuals of a left medial meniscectomy with scar and arthritis is manifested by pain, limitation of motion, locking, and effusion; at no point during the period on appeal, however, is it shown to produce limitation of flexion or extension beyond 60 degrees or 5 degrees, respectively, or recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  A separate 10 percent rating (but no higher) is warranted for the Veteran's service-connected left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5003 (2014).

2.  A rating in excess of 20 percent is not warranted for postoperative residuals of a left medial meniscectomy with scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  During the March 2014 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to assist has been met.
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not alleged that any pertinent records remain outstanding.  In August 2014, the Board remanded this matter to obtain records related to the Veteran's medical retirement from the United States Postal Service (USPS), updated VA treatment records, and a contemporaneous VA examination that specifically addressed the occupational impact of his postoperative residuals of a left medial meniscectomy with scar.  The record shows that a letter confirming his medical retirement from the Office of Personnel Management (OPM) and associated medical records were received in September 2014, updated VA treatment records have been added to his electronic record, and a VA examination was conducted in April 2015.  The report of that examination describes all pathology associated with the Veteran's postoperative residuals of a left medial meniscectomy with scar and arthritis in detail, and includes the requested opinion regarding occupational impact.  It reflects consideration of the medical record, a thorough examination of the Veteran, and includes rationale supporting the opinions therein; thus, it is adequate for rating purposes.  Therefore, the AOJ has substantially complied with the Board's August 2014 remand.  As the record includes adequate medical evidence to support a decision on the merits, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that his left knee disability warrants a rating in excess of 20 percent due to symptoms such as constant pain, giving way, locking, and swelling.  

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as demonstrated in the statement of facts below, nothing suggests that the Veteran's left knee disability has been productive of distinctly different levels of impairment warranting such "staged" ratings during the period on appeal.

The Veteran's postoperative residuals of a left medial meniscectomy with scar is currently rated under Code 5258 for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and is assigned the maximum 20 percent rating.  However, it may also be rated based on resultant limitation of motion under Codes 5260 and 5261.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  His left knee disability may also be rated under Code 5259, which provides for a maximum 10 percent rating for symptomatic removal of the semilunar cartilage.  Id. at Code 5259.

The Veteran's postoperative residuals of a left medial meniscectomy with scar and arthritis may also warrant a separate rating under Code 5257 for recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Under that Code, a 10 percent rating is warranted if such symptoms are slight, a 20 percent rating is warranted if moderate, and a 30 percent rating is warranted if severe.  38 C.F.R. § 4.71a, Code 5257.  

In addition, his left knee traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  However, when limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In March 2010, VA records show that a left knee X-rays found no acute fracture or dislocation, with a relatively well-preserved joint space.  There was chondrocalcinosis of the mediolateral compartment, and a cluster of well-corticated round ossific densities at the posterior knee, which was also seen in a prior exam, but had increased in size.  There was no joint effusion.  At the time, the Veteran sought orthopedic consultation for joint replacements.  In April 2010, left knee X-rays showed moderate narrowing of the medial and lateral compartments.  There was also spurring of the left patellofemoral joint and a small suprapatellar effusion.  The record also notes a probable Baker's cyst containing calcifications that was also seen on March 2010 evaluation.  There was no sign of an acute fracture.  At the time, the Veteran reported that he recently had a catch in his knee when he moved it, followed by a loud, painful pop.  His knee was grossly stable by examination, and he had good range of motion.  He did, however, walk with an antalgic gait.

A May 2010 MRI showed virtually no normal appearing anterior horn, which was very similar to a prior 2004 MRI.  The lateral meniscus was also similar to the prior MRI, with an extremely small, poorly identified anterior.  The posterior horn was attenuated and demonstrated abnormal bright signal extending into the body of the meniscus.  However, that finding was consistent with a tear, and quite similar to a 2004 evaluation.  The knee continued to show evidence of chondromalacia greatest in the lateral compartment, and there was narrowing of the knee joint and hypertrophic spurring with small subchondral cystic areas and some subchondral edema in the distal femur greatest at the lateral aspect.  A July 2010 VA record notes that the Veteran had a prior arthroscopy with an apparent history of a partial medial meniscectomy.  The Veteran was noted to have mechanical symptoms, and X-rays showed well-maintained joint space with early degenerative changes.  He was diagnosed with internal derangement of the knee.  Later records show he was scheduled for another diagnostic arthroscopy and possible removal of abnormal tissue in October 2010.  In September 2010, the Veteran complained of left knee pain.  He was later issued a rolling walker due to his left knee arthralgia.  A musculoskeletal review that same month indicated his movement was all equal and well, with no edema and normal radial and pedal pulses.  X-rays showed moderate joint space narrowing of the left medial and lateral compartments with chondrocalcinosis noted.  There was also mild periarticular spurring, with a small suprapatellar effusion (noted as unchanged).  There was no evidence of fracture or dislocation, but the report continued to note multiple calcifications posterior to the left knee.  

In October 2010, VA records show the Veteran had a left knee arthroscopy rescheduled for January 2011.  Subsequent January 2011 records show the Veteran underwent that operation which included some meniscectomies, and afterwards complained of some mild pain.  He was also using a walker, but otherwise indicated he was "doing okay."  He requested to return to work.  On examination, his incisions were "pristine," and he had no signs of infection.  He had full passive range of motion to his left knee, and was tender to palpation over his portals.  March 2011 VA records show the Veteran reported that his January 2011 arthroscopy did not provide any relief of his pain.  He reported taking Tylenol 3 for his pain, and was observed with a limp.  He stated his pain kept him awake at night.  

In a March 2011 statement, the Veteran's wife stated that his left knee and leg pain had become increasingly worse, and at times he has to grab hold of something when rising from a seated position.  She also reported that they no longer sleep in the same bed at night because he tosses and turns so much trying to get comfortable.  In addition, the Veteran's pain has caused changes in his attitude.  She also said he recently underwent a January 2011 arthroscopy on his left knee to potentially repair tissue.  They also removed a piece of tissue, meaning the Veteran now had bone rubbing against bone.  In addition, he has severe arthritis in his knee, for which he was prescribed Tylenol #3.  However, those pills can become addictive.  Finally, she states that while the Veteran used to be a very active person, he is now unable to do so because of his knee giving out on him and the pain.  For example, she noted that he is even unable to mow the lawn without rest.

On April 2011 VA examination, the Veteran reported his knee had been doing fairly well until one or two years prior.  In 2011, he underwent an arthroscopic surgery on the lateral aspect which removed a torn meniscus.  He complained of constant pain which had worsened over the prior year or so, unimproved after his surgery.  He also reported vague weakness, buckling, locking, and swelling.  The examiner noted an observable effusion at the time.  The Veteran denied stiffness or deformity, and believed that his knee occasionally dislocates.  There was no heat, redness, tenderness, or drainage.  He reported taking Tylenol #3 at bedtime for his severe pain every night.  He endorsed flare-ups to 10/10 severity at bedtime, approximately two to three times per week.  These flare-ups lasted about three hours.  The remainder of the time his pain was estimated to be a 6/10.  Precipitating factors for flare-ups included longer walking, cutting the grass, and working (which seemed to aggravate his knee).  He reported his knee aggravation is mostly at the end of the day, rather than when he was actively working, although his knee did become painful at that time.  He denied any additional limitation of motion or functional impairment during flare-ups.  He also denied using crutches, canes, or corrective shoes, though he did use generic shoe inserts and a left knee brace.  At the time, he was working part-time at a trailer park, and the more physically active he was during the day, the more his knee was painful at night.  It also occasionally would bother him while at work in the daytime.  On physical examination, there was no evidence of pain at rest, but there was objective evidence for pain with extreme flexion of the knee.  That pain was startling and severe.  There was no edema, effusion, instability, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  There was, however, tenderness along the medial aspect of the joint space, as well as in the fossa posteriorly.  There was minimal tenderness laterally along the joint space.  The Veteran could bear weight and his gait appeared fairly normal before the examination.  Afterwards, he was limping initially.  The gait was then more normal, though there was a slight suggestion of a limp favoring the left leg after the return to check-in.  There was no evidence of unusual shoe wear or breakdown.  Range of motion testing showed flexion to 120 degrees and extension to zero degrees.  Medial and lateral collateral ligaments were both normal in varus and valgus flexion.  Anterior and posterior cruciate ligaments (ACL and PCL) were normal.  A McMurray's test for meniscal tears was normal in the medial and lateral meniscus.  There was no additional limitation of motion after repetitive motion.  He had an old scar from his first surgery along the medial aspect of the knee.  Proximal to the scar was a scar which the Veteran received from a childhood injury.  On the lateral aspect of the knee, there were very small and difficult to find puncture scars from his arthroscopy.  Imaging studies from September 2010 were reviewed, and compared with radiographs from March and April 2010.  No significant change was found between the studies, and there was no objective evidence of left knee subluxation or instability.  The examiner noted that records indicate the orthopedist who performed the Veteran's surgery believed a total knee arthroplasty was likely to be needed for comfort and functioning.  The examiner opined that DeLuca factors would not be clearly delineated because during a flare-up, the Veteran could have further limitation of range of motion, great pain, and reduced functional capacity, but the examiner could not estimate the degree of additional loss due to such factors without resorting to mere speculation.

On May 2011 VA evaluation, a valgus deformity of the left knee with irregularity of the lateral compartment was found.  The Veteran was wearing an unloading brace, which helped significantly.  In his July 2011 notice of disagreement, the Veteran alleged that the prior VA examination included incorrect statements.  Specifically, he indicated that he does use a walker (which is confirmed by VA records), though he does not use crutches or a cane.  He also stated that, contrary to the examiner's notes, he did use special order shoes for his feet to help with his left knee pain, which was aggravated by the examination.  In February 2012, VA records indicate the Veteran was scheduled for a total knee arthroplasty.  However, contemporaneous records indicate the operation was postponed pending better control of the Veteran's diabetes.  In October 2012, the Veteran reported a recent fall in connection with his knee arthralgia.  Other records from that month indicate he was ambulatory without assistive devices, and sensation in his extremities was normal.  In April 2013, the Veteran's knee arthralgia was noted as stable, with no complaints voiced.  At the time he was continuing to take Tylenol #3 for his pain with good results.  May 2013 VA records indicate the Veteran's knee pain was well controlled with Tylenol #3.  He rated his pain at 7/10 in severity.  On November 2013 VA review of his extremities, there was no edema and sensation was normal.  He was wearing bilateral leg braces and a knee brace.  The Veteran's left knee arthralgia was stable, and he wished to proceed with a knee replacement.  

In March 2014, VA records indicate the Veteran was still prescribed two Tylenol #3 pills per day, but that he had independently began taking three per day to treat his pain.  In response, his VA provider prescribed Meloxicam once per day, and Flexeril to be taken at bedtime, while keeping his Tylenol prescription the same.  At the March 2014 hearing, the Veteran's wife reported that his pain was worse at night, and disturbs his sleep.  She noted that he often would have to run hot water over it to ease his pain.  The Veteran stated he could not shower standing and required a VA-issued stool.  He reported using a knee brace, Tylenol #3 twice a day, and a walker.  He also indicated that he had recently had his medication levels increased, adding two additional prescriptions.  Moreover, he described a recent incident in which he fell after his knee buckled getting up from the couch, and reported that his knee occasionally gives out and swells.  He stated that he could not walk for long, and had to retire in 1990 from the USPS due to his left knee.  Thereafter, he said he worked part-time doing maintenance for a park, but had to quit because he couldn't work there any longer.  May 2014 VA records note the Veteran complained his current prescription for Tylenol #3 (two pills a day) did not control his pain, and sought an increase.  In a December 2014 statement, the Veteran indicated his knee was becoming worse, and that he could no longer sleep for any length of time at night.  

On April 2015 VA examination, the Veteran reported undergoing arthroscopic surgery in 2011 to correct a torn meniscus.  He stated that he has severe arthritis in the knee and has been advised that he would need a total knee replacement in the near future.  He denied any problems with his left knee scar, but reported weakness in the left leg that he attributes to his knee.  He denied falls, but reported buckling and occasional swelling.  He reported his pain is aggravated by prolonged standing and walking, and that he retired from postal work due to his knee.  He denied any flare-ups, and rated his pain severity as a constant 6 or 7/10.  He denied any history of incapacitation.  On physical examination, the Veteran could flex his left knee from zero to 110 degrees, and extend from 140 to zero degrees.  Although range of motion was abnormal, the examiner indicated it did not, alone, contribute to functional loss.  Pain was noted on both flexion and extension, but did not cause any functional loss, and there was no evidence of pain with weight-bearing.  The examiner did not some pain on palpation.  Repetitive use testing did not show any additional functional loss or limitation of motion.  The examination was not conducted immediately after repetitive use over time, but the examiner noted it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The April 2015 examiner could not opine as to any additional limitation due to subjective factors such as pain, weakness, fatigability, or incoordination without resorting to speculation, because while no such additional limitation was noted at the time of examination, the Veteran could potentially have further limitation upon returning to his usual routine.  Unfortunately such parameters are incapable of estimation or expression as additional loss in degrees of motion without resorting to mere speculation as the examiner did not "have access to the Veteran outside a clinical arena."  Muscle strength was normal, and there was no sign of joint instability after stability testing.  There was a history of recurrent effusion.  The examiner noted a history of a left meniscal tear with meniscectomy in 2011.  Although there was a left knee surgical scar, it was not painful or unstable, and did not occupy a total area of over 39 square centimeters.  It was well-healed, smooth, flat, and stable, with normal pigmentation and no chronic skin change.  There was no associated adhesion to the underlying structure or loss of muscle or movement.  His knee did not cause such great functional impairment that no effective function remained.  Imaging studies confirmed the presence of degenerative or traumatic arthritis.  The examiner also noted that, since the prior examination, there "now appears to be almost no normal appearing tissue of the anterior horn of the lateral meniscus," though the posterior horn or the lateral meniscus and the anterior and posterior horns of the medial meniscus were stable.  The examiner noted that an MRI showed ACL and PCL appearance was similar to 2010, and the medial and lateral joint space narrowing and tricompartmental chondromalacia were also similar to the prior examination.  There was a moderate size joint effusion that was slightly larger than on the previous examination, and a moderate to large Baker's cyst was present and contained calcific densities.  However, that finding was qualified as presenting no change since the prior examination.  With respect to the occupational impact of the Veteran's left knee ability, the examiner indicated that the veteran was unable to perform tasks requiring frequent bending, kneeling, and climbing ladders, but was not precluded from sedentary employment. 

At the outset, the Board notes that Codes 5256, 5262, and 5263, for rating ankylosis, impairment of the tibia and fibula, and genu recurvatum, do not apply here because the pathology required is not shown.  38 C.F.R. § 4.71a, Codes 5256, 5262, 5263.  Moreover, the Board acknowledges that the Veteran has had a history of meniscectomy (i.e., removal of the semilunar cartilage) that is shown to be symptomatic of pain, locking, and effusion, which is contemplated by Code 5259.  However, such symptoms are already compensated by the Veteran's current 20 percent rating under Code 5258, as noted above.  Similarly, while the substantive analysis of these issues will be discussed in greater detail below, the Board finds that the Veteran's noncompensable limitation of motion with arthritis are being compensated under Code 5003.  There is no additional symptomatology for which he is not already service-connected, and any evaluation of the existing symptoms under additional Codes (e.g., Code 5259) would result in overlapping evaluation of the same symptoms.  See Esteban, 6 Vet. App. at 262.  

The Board has also considered the possibility that a separate rating warranted for surgical scars associated with the service-connected left knee disability.  However, at no point during the period of appeal have such scars been shown to be symptomatic or otherwise warrant a separate rating (i.e., there is no evidence of unstable or painful scars or scars occupying a total area greater than 39 square centimeters).  Consequently, what remains for consideration is whether a separate compensable rating is warranted for recurrent subluxation or lateral instability under Code 5257 and whether separate (or higher) ratings are warranted under Codes 5003, 5260, and 5261 for arthritis based on limitation of motion.  

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that a separate rating is warranted based on recurrent subluxation or lateral instability.  VA records document a history of falling associated with his left knee and a left knee valgus deformity requiring the use of a knee brace.  While the Veteran is perfectly competent to report observable symptoms, the most probative and persuasive evidence in this regard is the fact that repeated clinical stability testing of the knee over the course of the appeal has consistently revealed normal findings.  There is no objective evidence of subluxation or instability in the VA examination reports during this appeal.  On the contrary, the 2010 VA examination found the knee "grossly stable," and the April 2011 VA examination found no instability with testing of medial and lateral collateral ligaments and anterior and posterior cruciate ligaments normal on stability testing.  The examiner specifically found no objective evidence of subluxation or instability.  Likewise, the April 2015 examiner concluded there was no instability following stability testing.  Significantly, as to the Veteran reports of his knee "catching," or locking, he is already being compensated for that symptoms under Diagnostic Code 5258.  38 C.F.R. § 4.14.  Therefore, the Board finds that a separate 10 percent rating is not warranted for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The evidence also shows that the Veteran is service connected for left knee arthritis, confirmed by X-ray studies.  In addition, there is evidence of record showing his left knee flexion is less than normal, though not compensable (as discussed further below), and at times causes pain and weakness.  Accordingly, the Board finds that a separate 10 percent rating is warranted under Code 5003 for arthritis of a major joint with noncompensable limitation of motion.  38 C.F.R. § 4.71a, Code 5003.

However, there is no basis upon which a higher rating may be awarded for his left knee disability (including arthritis) based on limitation of motion.  Nothing of record suggests that the Veteran has had limited flexion or extension to warrant compensable ratings under Codes 5260 and 5261 (i.e., flexion and extension limited to 45 and 10 degrees, respectively), let alone ratings in excess of 20 percent (i.e., flexion and extension limited to 15 and 20 degrees, respectively).  At the very most, left knee flexion has been shown to be limited to 120 degrees.  He has consistently been shown to have full extension.  Furthermore, while the Board acknowledges those examiners' indications that the Veteran may experience additional functional limitation due to subjective factors outside a clinical arena, the Veteran's allegations of such factors have primarily consisted of constant pain with some weakness, and neither VA examiner noted any additional functional loss due to such factors.  To that end, the Board first notes that, notwithstanding the Veteran's reports of catching, locking, popping, and swelling associated with his left knee disability, such symptoms may not be considered in rating the disability based on limitation of motion, including under DeLuca, as they are compensated by the current 20 percent rating for dislocation of the semilunar cartilage under Code 5258.  See Esteban, 6 Vet. App. at 262.  

In a claim for an increased rating of a service-connected disability, VA regulations allow for the assignment of a higher rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for the service-connected left knee disability was received on March 4, 2011.  Thus, the Board has also considered whether there is evidence of a worsening of the Veteran's service-connected left knee disability in the preceding year.  However, the evidence of record is against a finding that a worsening of the left knee disability occurred in the year prior to the Veteran's claim for increase.  For example, an April 2010 VA record notes a grossly stable knee examination with good range of motion, and a May 2010 MRI report was found to be very similar to a prior 2004 MRI.  Subsequent VA records also do not indicate significant changes from prior examinations.  In so finding, while the Board acknowledges a March 2010 X-ray showed ossific densities in the posterior knee had "increased in size," there is nothing indicating that this caused any impairment warranting consideration of a higher rating (i.e. limitation of motion, subluxation, instability, etc.).  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left knee disability manifests in limited motion with pain, swelling, and locking.  Such symptomatology is entirely contemplated by the rating schedule under Codes 5003 and 5258, and nothing otherwise indicates the schedular criteria are inadequate to describe the pathology presented.  Therefore, the remaining prongs of the Thun analysis are not for consideration here, and referral for extraschedular consideration is not warranted.

The Board has also considered whether an implicit claim for a total disability rating based on individual unemployability (TDIU) due to service-connected postoperative residuals of a left medial meniscectomy with scar and arthritis has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Although a letter from OPM confirms the Veteran's reports of a medical retirement from the USPS, the correspondence does not speak to his overall occupational ability.  Crucially, while medical records associated with his medical retirement do indicate that he is unable to perform jobs that require a significant amount of physical activity (i.e, prolonged ambulation, stooping, kneeling, bending, climbing ladders, or other activities would not be possible), they also expressly indicate that he could work at a seated capacity.  Moreover, VA records and the Veteran's hearing testimony indicate he continued to work part-time at a trailer park afterwards.  While he testified that he later quit that job, he again indicated it was because of his limited ability to perform prolonged walking.  Finally, on April 2015 VA examination, the examiner opined that the Veteran was unable to perform tasks requiring frequent bending, kneeling, and climbing ladders, but was not precluded from sedentary employment.  Consequently, the Board finds that the evidence does not reasonably suggest that the Veteran is unable to obtain or follow any substantially gainful employment due to his left knee disability presently on appeal.  Therefore, the issue of entitlement to a TDIU rating is not raised under Rice.

In summary, the Board finds that the evidence reasonably shows a separate 10 percent rating is warranted for the Veteran's service-connected traumatic arthritis based on noncompensable limitation of motion; to that extent, the appeal is granted.  However, the preponderance of the evidence is finding that higher or separate ratings are warranted for subluxation, instability, or arthritis (based on limitation of motion), or that there is another basis for awarding a rating in excess of 20 percent for his postoperative residuals of a left medial meniscectomy with scar.  Therefore, the benefit-of-the-doubt rule does not apply, and to that extent the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

A separate 10 percent rating (but no higher) is warranted for the Veteran's service-connected left knee traumatic arthritis; to that extent, the appeal is granted.

A rating in excess of 20 percent for service-connected postoperative residuals of a left medial meniscectomy with scar is not warranted; to that extent, the appeal is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


